Citation Nr: 0314019	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  99-14 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for malnutrition to 
include dental trauma.

2.  Entitlement to service connection for bilateral hearing 
impairment. 

3.  Entitlement to service connection for obstructive 
coronary arteriosclerosis.

4.  Entitlement to service connection for cataract and 
blepharitis with macular degeneration.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from January 1943 to February 
1946 and August 1950 to January 1952

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of November 2000.  This matter was 
originally on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Los Angeles, California.

During the veteran's personal hearing before the undersigned 
in October 1999, the veteran withdrew the issues of 
entitlement to service connection for pneumonia and mental 
disorder. 

The issues of service connection for malnutrition to include 
dental trauma, obstructive coronary arteriosclerosis, and 
cataract and blepharitis with macular degeneration are the 
subject of the Remand that follows.  


FINDING OF FACT

The competent medical evidence shows that a portion of the 
veteran's diagnosed bilateral sensorineural hearing loss is 
the result of exposure to noise during active service.



CONCLUSION OF LAW

Bilateral sensorineural hearing loss was incurred during 
active service.  38 U.S.C.A.
§§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.385 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's November 2000 Remand, the RO provided 
the veteran with notice of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  The VCAA redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2002).   In 
correspondence dated in April 2001, the RO advised the 
veteran of VA's duties under the VCAA and the division of 
responsibilities between VA and the veteran.  The RO advised 
the veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits, what 
information or evidence was still needed from him, what he 
could do to help with his claim, and what had been done to 
help him with his claim.  No additional pertinent information 
or relevant evidence was submitted.  The RO readjudicated the 
claim, denied the claim, and issued a Supplemental Statement 
of the Case (SSOC) in January 2002.  By a letter dated in 
January 2002, the RO provided the veteran with the 
opportunity to make any comment desired within 60 days, 
concerning the SSOC.  Based on the foregoing actions, the 
Board finds that the RO complied with the Remand 
instructions.   Stegall v. West, 11 Vet. App. 268 (1998).

After further review of the evidence, the Board determined 
that additional development was necessary prior to 
considering the claim on the merits.  The Board developed the 
case for an appropriate VA examination and a medical opinion 
on the etiology of the claimed disorder.  In correspondence 
dated in April 2003, the Board notified the veteran that the 
Board had obtained his VA examination results and enclosed a 
copy of the report on the examination.  The RO provided the 
veteran with a copy of the September 1998 rating decision, 
March 1999 Statement of the Case, and January 2002 
Supplemental Statement of the Case, which together have 
adequately informed the veteran of the evidence needed to 
substantiate his claim.  

The RO and the Board have made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file.  In addition to the development described above, 
the RO afforded the veteran a hearing before the undersigned.  
The RO also obtained service medical records and private 
medical records.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal that 
needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal with respect to the 
hearing claim, and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to this claim.  Moreover, VA has fully 
discharged its duty to notify the veteran of the evidence 
necessary to substantiate the claim and of the responsibility 
of VA and the veteran for obtaining such evidence.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that during the time that the veteran's 
appeal had been pending at the Board, the Federal Circuit 
handed down the decision, Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  In this decision, the Federal Circuit held, in part, 
that VA regulation 38 C.F.R. § 19.9(a)(2) (2002) was invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304 (2002), it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the veteran's waiver.  The Board does not seek a 
waiver from the veteran in this claim based on a preliminary 
assessment that service connection is warranted. 

According to an October 2002 VA examination report, the 
veteran contends that he was exposed to airplane jet noises, 
gunfire, and air pressure changes during service.  He denied 
any other noise exposure.  The veteran's Report of Separation 
shows that his military specialty was pilot.  

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2002).

The report on the service enlistment examination conducted in 
December 1942 shows that testing revealed hearing acuity of 
15/15 in both ears.  The December 1942 physical examination 
for flying shows that the results of a watch test was 40/40 
inches, the coin click test was 20/20 feet, and the whispered 
voice test was 15/15 feet in both ears.  Service medical 
records show that hearing tests conducted during the 
veteran's first tour of active duty were all normal.   At the 
August 1950 examination for recall to active duty, the 
results of the watch test was 40/40 inches, the coin click 
test was 15/15 feet, and the whispered voice test was 15/15 
feet in both ears.  At the January 1952 examination for 
release to inactive duty, whispered and spoken voice tests 
revealed hearing acuity of 15/15 in both ears.  No complaints 
of hearing loss were noted on the Report of Medical History.  
Reserve examination reports continued to show normal hearing 
tests.  

A hearing disability is not documented by competent medical 
evidence until 1997. Private medical records from Kaiser 
Permanente show that an April 1997 audiogram indicated that 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
50
-
65
LEFT
40
50
55
-
65

Speech discrimination scores were 76 percent in the right ear 
and 80 percent in the left ear.  The veteran was diagnosed 
with mild to severe bilateral sensorineural hearing loss.   
It was noted that speech discrimination in the right ear was 
poor and in the left ear it was good.   

The October 2002 VA examination report shows that the 
veteran's current complaints included difficulty hearing in a 
variety of situations, especially when there were more than 
one speaker and background noise present.  The veteran also 
complained of vertigo and tinnitus.  The veteran reportedly 
self-purchased two hearing aids that he used occasionally and 
did not bring to the appointment.  Audiometric testing 
revealed that the veteran exhibited pure tone air conduction 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
55
55
60
LEFT
70
80
85
100
105

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 80 percent in the left ear.  The 
examiner provided diagnoses of mild to moderately severe 
sensorineural hearing loss with excellent word recognition 
scores in the right ear and severe to profound mixed hearing 
loss with good word recognition scores in the left ear.  The 
examiner opined that it was as likely as not that a portion 
of the sensorineural hearing loss was caused by the reported 
noise exposure in the service.  He further opined that it was 
unlikely that the conductive portion of the hearing loss in 
the left ear was related to the veteran's service experience.  
In an addendum, the examiner noted that he reviewed the 
claims file, which became available after the examination.  
He did not indicate that any records he reviewed altered his 
original opinion.

The evidence shows that while the veteran is not shown to 
have a hearing disability until many years after service, it 
is as likely as not that a portion of the sensorineural 
hearing loss was caused by the reported noise exposure in 
service according to the October 2002 VA examiner.  
Accordingly, service connection for bilateral sensorineural 
hearing loss is warranted.  



ORDER

Service connection for bilateral sensorineural hearing loss 
is granted.


REMAND

The reports on the VA examinations conducted in connection 
with the veteran's claims of entitlement to service 
connection for obstructive coronary arteriosclerosis and 
cataract and blepharitis with macular degeneration are 
inadequate.  The Board's July 2002 development memorandum 
specifically requested that each VA examiner provide a 
medical opinion as to whether it is at least as likely as not 
that the claimed disability is related to the veteran's 
service.  Although the VA examiners provided thorough 
examinations, they did not produce a medical opinion on the 
etiology of the disorders found on examination.  This 
evidence is essential to the veteran's claims as there is no 
competent medical evidence of record that relates the claimed 
disorders to service.

The RO should return the claims file to the respective 
examiners, or other examiners if they are unavailable, for a 
medical opinion and then the RO should readjudicate the 
claims with consideration of the new evidence.

The RO should also readjudicate the claim for service 
connection for malnutrition to include dental trauma with 
consideration of the October 2002 VA examination results.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should return the claims file 
to B.S., M.D., of West LA VAMC for review 
and clarification as to whether, in his 
opinion, any heart disorders found on the 
examination he conducted on October 29, 
2002, were at least as likely as not 
causally or etiologically related to any 
incident of service.  

If Dr. S. is not available, then please 
send the claims file to a cardiologist 
for review and an opinion as to whether 
any heart disorders found on the 
examination Dr. S. conducted on October 
29, 2002, were at least as likely as not 
causally or etiologically related to any 
incident of service.  

2.  The RO should return the claims file 
to D.C.B., O.D., of GLAHS/West LA 
Healthcare Center Optometry Section for 
review and an opinion as to whether any 
eye disorders found on the examination he 
conducted on November 14, 2002, were at 
least as likely as not causally or 
etiologically related to any incident of 
service.  

If Dr. B. is not available, then please 
send the claims file to an 
ophthalmologist for review and an opinion 
as to whether any eye disorders found on 
the examination Dr. B. conducted on 
November 14, 2002, were at least as 
likely as not causally or etiologically 
related to any incident of service.  

3.  After undertaking any development 
deemed necessary to comply with the VCAA 
in addition to that specified above, the 
RO should review the expanded record.  
Thereafter, the RO should readjudicate 
the claims for service connection of (1) 
malnutrition to include dental trauma, 
(2) obstructive coronary 
arteriosclerosis, and (3) cataract and 
blepharitis with macular degeneration.  
To the extent that the benefits sought 
are not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  

The purpose of this REMAND is for additional development and 
readjudication of the claims.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



